Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s reply under 37 CFR 1.111 to Pre-Interview Communication filed 08/02/2022 is entered. Claims 1, 12-17, and 19  are currently amended. Claim 18 is canceled and its limitations are added to the independent claims 1, 12, and 19. Clams 1-17, and 19-20 are pending for examination. Claims 2-11 depend from claim 1, claims 13-17 depend from claim 12 and claim 20 depends from 19.

2.	A First Action Interview was conducted with the Applicant’s representative Mr. Fusheng Xu on 08/05/2022. Copy of Interview Summary is attached. Claims 1-17, 19-20 were rejected under 35 USC 101 in the First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022. Since independent claims 1, 12, and 19 are amended in the Response filed 08/02/2022, by adding the limitations of claim 18, as was suggested in the First Action Interview mailed 07/21/2022, the rejection of claims 1-17, 19-20 under 35 USC 101 is now moot and has been withdrawn. The Application is now in condition for Allowance. Claim 18 is canceled. Claims 1-7, 19-20 to be allowed.

Response to Arguments
3.	Applicant’s arguments, see Pages 14-15,  filed 08/02/2022, with respect to rejection of claims 1-17 and 19-20 under 35 USC 101 and Objection to claim 18 have been fully considered and are persuasive in view of the current Amendments to independent claims 1, 12, and 18 by adding the limitations of claim 18 and canceling claim 18.  The rejection of claims 1-17 and 19-20 under 35 USC 101  has been withdrawn and Objection to Claim 18 is now moot.

Allowable Subject Matter
4.	Claims 1-17, and 19-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, reviewed the references cited in the IDS filed 07/22/2020
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions [Pre-interview first office action mailed 07/21/2022] and the applicant’s replies [including amended claims and Applicant’s arguments/Remarks filed 08/02/2022 outlining the reasons for overcoming the rejections submitted in the Pre-interview first office action mailed 07/21/2022] and a telephone interview conducted on 08/05/2022]  make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

Regarding independent claims 1, 12, and 19, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising a server/processor/ implementing the steps of retrieving a first version of online merchant terms associated with a merchant, storing in a database the first version of the online merchant terms, applying a time stamp to the first version of the online merchant terms, wherein the time stamp is indicative of a retrieval time and a retrieval date at which the first version of the online merchant terms is retrieved, associating the first version of the online merchant terms with the merchant in the database, assigning the first version of the online merchant terms a first date range in the database, wherein the first date range is indicative of a date range when the first version of the online merchant terms is effective, receiving information of a first transaction of a user to identify a transaction time and a transaction date of the first transaction, the information of the first transaction comprising the transaction time and the transaction date of the first transaction and a merchant identifier indicating the first transaction as be a transaction from the merchant, wherein the transaction time and the transaction date of the first transaction are identified by extracting the transaction time and the transaction date of the first transaction from the information of the first transaction, searching based on the information of the first transaction, the database for the first version of the online merchant terms, determining whether the first version of the online merchant terms is applicable to the first transaction, based on the time stamp of the first version of the online merchant terms, the first date range, and the transaction time and the transaction date of the first transaction, associating in the database the first version of the online merchant terms with the first transaction upon determining that the first version of the online merchant terms is applicable to the first transaction, and responsive to receipt of a selection of viewing online merchant terms associated with the first transaction, transmit, by the server, the first version of the online merchant terms for display to the user, wherein in order to associate the first version of the online merchant terms with the first transaction, the method further comprises generating an interface including at least one button indicative of reviewing online merchant terms, associating the at least one button with the first version of the online merchant terms through an API, and associating the interface with the first transaction.

5.	Discussion of Best Prior Art of Record:

	(i) Smith et al. [US 20100125510 A1; see para 0005 -0006; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022] discloses a method of managing transactions between a mobile wallet within a mobile device and a point-of-sale terminal at a merchant which includes receiving a request for a purchase code from the mobile wallet, generating a short-term purchase code, transmitting the short-term purchase code to the mobile wallet, and receiving the short-term purchase code from the merchant, determining whether the short-term purchase code is valid, and transmitting user account information to the merchant when the short-term purchase code is not expired and is valid. 

	(ii)	Brock et al. [US Patent 11017369 B1; col.2, lines 23-49; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022] discloses an inventory management technology, wherein an adapter module receives commands and/or instructions from the payment processing engine, which cannot otherwise communicate with the legacy merchant system, and translates those commands and/or instructions and executes them at the legacy merchant system. For example, the adapter module, based on a request from the payment processing engine, can access a database system associated with the legacy merchant system to retrieve the up-to-date inventory data and bundle pricing rules for transmission to the payment processing engine. Using the bundle pricing rules retrieved by the adapter module, the payment processing engine can compute one or more “minimum-price carts” that apply pricing discounts to eligible items in virtual shopping carts of transactions occurring at the POS device(s) associated with the PPS.
	
	(iii)	Kamal [US 20110125642 A1; para 0042; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022], in the field of retrieving account data from data storage devices discloses that a database 120 stores information relating to cardholders as part of sales activities, the data including information relating to merchants, account holders or customers, and purchases, a list of merchants, merchant identifiers, product codes, transaction terms, financing data, and any other data related to operation of system 100. 

	(iv)	Albazz et al. [US 20020046081 A1; see para 0097; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022] discloses a contract for an e-commerce business transaction processes between the seller and the buyer until expiry of the contract term. A contract can be terminated by the seller, by the buyer, or by mutual agreement, according to the terms of the contract.

	(v)	Watfa et al. [US Patent 10032185 B2; see Figs 2 and 3; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022] illustrate a method using one or more computers, one or more price guarantee policies are retrieved from one or more sellers, wherein the price guarantee policies include one or more price guarantee limits for one or more time periods as to when one or more price guarantee rebates can be obtained.

	(vi)	Ludwig et al. [US Patent 11385613 B2; col.8, lines 38-40; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022] discloses using a natural language processing model to process a request and formulate the desired functions [This is with reference to dependent claim 20].

(vii) 	Gupta et al. [US Patent 11100554 B1, col.11, lines 59-66; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022] discloses that merchant data feed can be provided on a daily or hourly basis (e.g., or at some other periodic/time interval and/or based on demand) and the merchant data feed can be parsed using parsing rules configured for a given merchant or a set of merchants (e.g., based on types/groups of merchants) to extract attributes, such as title, heading, description, price, and/or various other attributes.

(viii)	Bhakta et al. [US 20090083057 A1; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022; see para 0089] discloses that suppliers provide prices which are valid for a specified term, in which case the price may be retrieved from storage such as secondary memory 230 or a database server where currently valid prices are stored. CPU 210 may then determine the lowest price from the available price quotes.

(ix)	Gee et al. [20060010082 A1; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022; see para 0044 and Fig.5] discloses a flowchart of the steps for determining product and pricing terms needing to be updated. The method begins, step 300, by receiving a search request having search parameters including a request for search and retrieval of product and pricing information for a supplier, a contract, a product, a product or pricing term expiration date, or any other suitable information.

	Foreign Art Reference:
(x)	 WO 2004074973 A2; [cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022; see Abstract] discloses a method and system for creating and providing private offers associated with product(s) or offer(s), storing at least one offer in a database, detecting the activation of a private offer element within a second computer-based document, determining, responsive to the activation, whether any of the offers in the history of offers meets at least one predefined criterion in predefined association with the private offer element, and applying at least one predefined modification to any of the offers in the history of meeting the predefined criterion, thereby resulting in a private offer.
NPL reference:
(xi)	Article, “ JP Morgan Chase Bank Assigned Patent for  System and method for combined reconciliation of co-branded card promotion and settlement of private label card accounts”, Published : Targeted News Service [Washington D.C.] 02, June 2011[2011], retrieved from Dialog database [cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022]; discloses that a system comprising a server connected to a database for storing merchant compensation terms and issuer compensation terms in the context of promoting a bank card.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	O’Neill et al. [US Patent 6,219,653; see col.14, lines 1-18] discloses a system and storing transaction data including sales order given by the seller, Purchase order number, and the terms.
(ii)	Bango et al. [US 20050152378 A1; see para 0006; cited in First Action Interview Pilot Program Pre-Interview Communication mailed 07/21/2022] discloses that the web provides, via GUI,  access via the Internet to media-rich documents known as web pages, which may contain formatted text, images and multimedia each web page has a unique address known as a Uniform Resource Locator or "URL", which allows a page to link to any other page on the Internet via hyperlinks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625